     Case 2:17-cr-00413-PSG Document 127 Filed 12/07/20 Page 1 of 3 Page ID #:516
',




        1

        2
                                                                               F~~Fo            —1
                                                                 ~I FR!!,!I.S. ("STRICT ^nl I~;

        3                                                            ~ _____
                                                                       ~~'1 —"l rv~               ;i
        4 '
                                                                                                  al
                                                                cEN rwa~ ~isrr.icT ~r ca~'~i-ohrii,
                                                                                          D'cPUTY
        5                                                       QY


        6

        7

        8                                  UNITED STATES DISTRICT COURT

        9                                 CENTRAL DISTRICT OF CALIFORNIA

        10

        ii    UNITED STATES OF AMERICA,

        12                                    Plaintiff,

        13 , -~.                     v.                        ~ ORDER OF DETENTION AFTER HEARING
                                                               i    (18 U.S.C. § 3142(1))
                    OS~ ~Llo.~-~
        14
                                                                                       ~~y.~
        15                                    Defendant.

        16
        17                                                        I.

        18          A.()On motion of the Government involving an alleged

        19             1.() crime of violence;
       20              2. ()offense with maximum sentence of life imprisonment or death;

       21              3. ()narcotics or controlled substance offense with maximum sentence of ten or more

       22                     years (21 U.S.C. §§ 801,/951, et. seg,/955a);

       23              4.() felony -defendant convicted of two or more prior offenses described above;

        24             5.() any felony that is not otherwise a crime of violence that involves a minor victim, or

        25                    possession or use of a firearm or destructive device or any other dangerous weapon,

        26                    or a failure to register under 18 U.S.0 § 2250._

        27          B.(~ On motion ( }(by the Government)/()(by the Court sua snonte involving}

        28 II ///

                                          ORDER OF DETENTION AFTER HEARING(t8 U.S.C. §3142(1))

              rn_oe ~nam~~                                                                             \   Paee I of3
Case 2:17-cr-00413-PSG Document 127 Filed 12/07/20 Page 2 of 3 Page ID #:517




   1            1. ()serious risk defendant will flee;

   2            2. ()serious risk defendant will

   3                   a.() obstruct or attempt to obstruct justice;

   4                   b.() threaten, injure, or intimidate a prospective witness or juror or attempt to.do so.
   5                                                         II.

   6        The Court finds no condition or combination ofconditions will reasonably assure:
   7        A.()appearance of defendant as required; and/or
   8        B. (~afety of any person or the community,
   9                                                        III.

   10       The Court has considered:
   11       A.(-~e nature and circumstances ofthe offense, including whether the offense is a crime of
   12            violence, a Federal crime ofterrorism, or involves a minor victim or a controlled substance,
   13           firearm, explosive, or destructive device;
   14       B.( the weight of evidence against the defendant;
   15       C.( 'the history and characteristics of the defendant;
   16       D. (~} t1~e nature and seriousness of the danger to any person or to the community.
   17                                                       IV.
   18       The Court concludes:
   19       A. (-~'Defendant poses a risk to the safety of other persons or the community because:
  20                                        ~                          Y ~          ~e
  21                         ~~~9 ,~'7fi5
                             C
  22
  23
  24
  25
  26 ///
  27 ///

  28 //l

                                     ORDER OF DETENTION AFTER HEARING (18 U.S.C. §3142(1))

        CR-94(06/07)                                                                                   Paee 2 of 3
             Case 2:17-cr-00413-PSG Document 127 Filed 12/07/20 Page 3 of 3 Page ID #:518
n.   1 _ a




                                                                                                             because:
                1        B. ()History and characteristics indicate a serious risk that defendant will flee

                2

                3
                4
                5~
                6

                7

                8        C. O A serious risk exists that defendant will:

                9                   1.() obstruct or attempt to obstruct justice;
               10                   2.() threaten, injure or intimidate awitness/juror, because:
               11

               12

               13
               14
               15
               16
               17        D. ()Defendant has not rebutted by sufficieirt evidence to the contrary the presumption
               18                   provided in 18 U.S.C. § 3142(e}.
               19        IT IS ORDERED that defendant be detained prior to trial.
               20        IT IS FURTHER ORDERED that defendant be confined as far as practicable in a corrections

               21    facility separate from persons awaiting or serving sentences or persons held pending appeal.
               22        IT IS FURTHER ORDERED that defendant be afforded reasonable opportunity for private
               23    consultation with his counsel.
               24

               25                                                                                  r


               26 DATED:            L
                                                              U.S. MAGISTRATE /DISTRICT JUDGE
               27

               28

                                                 ORDER OF DETENTION AFTER HEARING (IS U.S.C. §3142([))

                     rR_oa rn~m~i                                                                                 0....e 7 ..f 7
